 

Case 17-51882-CSS Doc 209 Filed 07/02/19 Page 1of1

 

 

 

 

 

 

 

 

 

 

 

 

 

1301 e6eg B00zIEQIUEQUNED Lag 1xe sokay puowhey
aan @
/1€ 38 ‘O1d uoHesodi0D OHOA MON) WOIy = KE. 0O0E-SEL UBLUSWUWIZ 981S-Z1) ard
3IGON ‘(s)uepusjeq 9 ayBeow ayes sdry ueppeys (242) abi0eg =909C686 Guvesq g8E0l-91 sOYsSYO UObeIeY
AXINO N3LSTI @
(12 12 21d uoHesods0g OUOA MAN) WO]4 "KE 6ZSE-SEZ 4 8815-21) aid
SIGON ‘(s)jUepugjeq g Jaybeay ayelg sdiy usppeyxs (z1z)  ueysous eBigy 6L9S6e6 Buueey = =ggedl-9l — OUSHO UOBeIeY
@
JAM / snap voRebyr] “pe 0002-798 88LS-Z1) oid
uoBeseg ‘(s)ynuield A711 SHIA 8 PuepLDy (z4e) uowojes auuy E9686 Lo BuuesH = =98E0l-91 —- S40SYO uObEIeY
XINO @
NASH / esnesy “9 “x2 OSGZ-889 asnesy a 88LS-Z1) ard
uanays ‘Ape paysasaju| dj] juewabeuey jessy 48019 IMO (212) “‘QUaARS PpErSER6 BuuesH =9geOl-91  a40Y4sSHO UOBeIeYg
@
BAI /3sN4, voyebar] "XO L079-8LL 88S-21) ord
uobesed ‘(s)ynuleld sour 9 (YyalZ Buels Nysinyoeg (zoe) seuor ‘g eine] (Q€9E696 BuueaH  ggcOl-91 — Su0YsYO UoBeleY
XINO (fd
NaLSI / qeq "XO LEBL-06E uosieH a 88LS-ZL) oid
‘Aue pajseiayu} aumqed (Z12) ‘guojel zerses6 Buea = ggedl-9F = ous uoBeled
XINO NALSI1/
dT1 ‘Gnosis jeuoreusaju] (z
euueyanbsng dvi ‘dnaiy =X GOLb-PLS Giaqueaig Lo 98LS-Z1) ord
‘AUS, paysoaquy jeuonjeusajuy euueyanbsns (212) "S$ plaeqg LyrSER6 BuueeH gBEdl-9L  aOYsYO uoBeleg
3An S
{12 38 ‘1d UoHer0di0D d11‘wojy 8 OR0E-1S9 wea a. S8LS-L1) ard
3IGON ‘(s)JUepugjaq g s0yBeay ‘ayes ‘sdiy ‘ueppexs (zoe) ‘M Auoyjuy e6Se696 Buses g8EOl-91 eHoYsYO uobeled
@
BAIT /38N4, voyebar] "X28 Opv9-Sll suse S8LS-Z}) oid
uobee, ‘Buyuasosdoy sauor 9 [YalZ Bueys Nysinyoed (zoe) “d Aujoury ~ggesees BuuesH gB8eOl-9L a0Ysyo ucBeleg
AINO @
NALSI1/ 48M, uoRebyr] "xO 0007-298 ynewy 88LS-21) aid
uobereg ‘(s)ynureid 711 SHIA 2 puepLIy (Z1€) "WEI 6Y9E686 BuueeH = §=98E0l-9L = S0YsyO ucBereg
A INO NALSN @
1 O1d uoyesodiog (0A MeN) WOL4 = X98 QODE-GEL 88LS-ZL) aid
SIGON ‘(s)jUepugjaq g soyBeay ayers sdiy uappeys (Z-2) JeinBy ueine] 1196686 BuvesyH =ggeOl-9L BOSE UcBeveY
Bunueseiday SUeN WI auoydajer Guueeddy al ddy Buipees0ig # ese aWweN eseQ x#Uoy 864 obey

WV6C°6 6402 2 INF UOISIAagY ISL

O#

 

IYDJUOS ‘*S JaYydosHYD ajqesouoH
aljnpayos soueieeddy siuoydajs | pewsyu0D

13 Wd 00°20
6102/20/20

“OWI Jepugeg
rayeq Jepugje)

SIEME|AQ JO JO}SIG-HNOD Aojdnsyueg ‘s'N g0UeaJaJU0D NOD

 
